
	
		II
		110th CONGRESS
		1st Session
		S. 1517
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  distribution of a share of certain mineral revenues to the State of Colorado,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oil Shale Reserve Fund Revenue
			 Disposition Act .
		2.Disposition of
			 qualified oil shale revenuesSection 7439 of title 10, United States
			 Code, is amended—
			(1)in subsection (f)—
				(A)in paragraph (1)—
					(i)by striking all moneys received
			 during the period specified in paragraph (2) and inserting
			 during the period beginning on November 18, 1997, and ending on December
			 31, 2017, all amounts received; and
					(ii)by
			 striking and shall not be subject to the distribution to the states
			 pursuant to subsection (a) of such section 35 and inserting for
			 distribution in accordance with subsection (g); and
					(B)by striking
			 paragraph (2) and inserting the following:
					
						(2)Any amounts
				deposited under paragraph (1) shall not be subject to distribution to the
				States under section 35(a) of the Mineral Leasing Act (30 U.S.C.
				191(a)).
						;
				and
				(2)by striking
			 subsection (g) and inserting the following:
				
					(g)Use of
				revenues
						(1)DefinitionsIn
				this subsection:
							(A)SecretaryThe
				term Secretary means the Secretary of the Interior.
							(B)StateThe
				term State means the State of Colorado.
							(C)State
				fundThe term State fund means the oil shale
				special fund established under Colo. Rev. Stat. 34–63–104.
							(2)Distribution of
				revenuesOf the amounts deposited in the general fund of the
				Treasury under subsection (f)(1)—
							(A)50 percent shall
				be transferred from the Secretary of the Treasury to the State for deposit in
				the State fund, for use in accordance with paragraph (3); and
							(B)50 percent shall
				be deposited in a special account of the Treasury, to be available to the
				Secretary without further appropriation until expended, for use in accordance
				with paragraph (4).
							(3)Use of state
				fundAmounts deposited in the State fund under paragraph (2)(A)
				shall be used by the State in accordance with the provisions of the State fund
				to assist State agencies, school districts, and political subdivisions of the
				State affected by the development and production of energy resources from oil
				shale land in planning for and providing facilities and services associated
				with the development and production.
						(4)Use of special
				account
							(A)In
				generalThe Secretary shall use amounts deposited in the special
				account under paragraph (2)(B) only for 1 or more of the following
				purposes:
								(i)Any necessary
				environmental restoration, waste management, or environmental compliance
				activities with respect to Oil Shale Reserve Numbered 3 that are—
									(I)the
				responsibility of the United States; and
									(II)(aa)identified in the
				report relating to Oil Shale Reserve Numbered 3 submitted by the Secretary to
				Congress in November 2005; or
										(bb)identified by the Secretary after the
				date of the submission of the report described in item (aa).
										(ii)Any necessary
				additional analysis, site characterization, and geotechnical studies or
				monitoring that the Secretary determines to be necessary to support
				environmental restoration, waste management, or environmental compliance with
				respect to Oil Shale Reserve Numbered 3.
								(iii)Financial
				assistance to local governments in the States of Colorado, Utah, and Wyoming
				affected by the development and production of energy resources from oil shale
				land in the form of grants awarded in a manner prescribed by the Secretary to
				carry out planning for, and providing infrastructure that may be necessary to
				address, community needs created by new energy production and development
				activities.
								(iv)Financial
				assistance to the States of Colorado, Utah, and Wyoming for purposes of—
									(I)conducting
				studies requested by the Secretary; or
									(II)carrying out
				coordination and consultation activities under this section.
									(v)Any additional
				administrative costs incurred by the Bureau of Land Management for the
				coordination and processing of use authorizations on Federal land, inspection
				and enforcement activities, and monitoring necessary to implement section 369
				of the Energy Policy Act of 2005 (42 U.S.C. 15927).
								(B)CoordinationTo
				ensure accountability and demonstrated results, the Secretary shall coordinate
				with the Secretary of Energy, the State, local governments, and other
				interested persons in using amounts in the special account under this
				paragraph.
							.
			
